Citation Nr: 1615264	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain prior to August 22, 2011; and in excess of 20 percent from August 22, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain prior to August 22, 2011; and in excess of 20 percent from August 22, 2011.

3.  Entitlement to service connection for a right ankle disability, to include on the basis of 38 U.S.C.A. § 1151.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities to include on an extraschedular basis


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which, in part, granted service connection for cervical and lumbar strains, assigning separate 10 percent disability ratings effective September 12, 2007 and finding that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a right ankle disability.  Thereafter, the Veteran disagreed with this decision and subsequently perfected an appeal.  

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for his cervical and lumbar strains, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an April 2013 rating decision, the RO increased the Veteran's disability evaluations for his cervical and lumbar strains to 20 percent effective August 22, 2011.  A Veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran expressed no such intent.  Thus, the Board has properly characterized the issues on appeal.

This case was previously before the Board in June 2014 at which time the Board found that new and material evidence to reopen a previously denied claim of entitlement to service connection for a right ankle disability had been received and remanded the right ankle disability claim on the merits as well as the issues pertaining to increased ratings for cervical and lumbar strains.  The Board also took jurisdiction of the TDIU issue, presumably pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected).  Also, the TDIU issue was included in a June 2013 supplemental statements of the case so the TDIU issue is also before the Board pursuant to Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

As will be discussed herein with respect to the Veteran's increased rating claims adjudicated below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a March 2014 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for blood pressure changes causing right ankle injury, heart stoppage, organic brain damage (including depression, mood changes, memory lapses) due to oxygen deprivation.  Thereafter in November 2014 correspondence, the Veteran appeared to, again, raise the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blood pressure changes causing him to fall in 2001 with resulting injuries.  The newly raised issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 22, 2011, the Veteran's cervical spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees; there was no evidence of disc disease with incapacitating episodes.

2.  From August 22, 2011, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees; there is no evidence of disc disease with incapacitating episodes.

3.  Prior to August 22, 2011, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 60 degrees; there was no evidence of disc disease with incapacitating episodes.

4.  From August 22, 2011, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees; there is no evidence of disc disease with incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic cervical strain, prior to August 22, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5242-5241), Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015).

2.  The criteria for a rating in excess of 20 percent for chronic cervical strain, from August 22, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5242-5241), Formula for Rating IVDS Based on Incapacitating Episodes (2015).

3.  The criteria for an initial rating in excess of 10 percent for chronic lumbar strain, prior to August 22, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237), Formula for Rating VDS Based on Incapacitating Episodes (2015).

4.  The criteria for a rating in excess of 20 percent for chronic lumbar strain, from August 22, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237), Formula for Rating IVDS Based on Incapacitating Episodes (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his cervical and lumbar spine disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the December 2008  rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in September 2008, October 2011, February 2013, and January 2015 to determine the nature and severity of his cervical and lumbar spine disorders.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected cervical and lumbar spine disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, while the Veteran's representative wrote that the last VA examination in January 2015 is "too old to adequately evaluate the disabilities on appeal" neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the January 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As noted in the Introduction, in June 2014, the Board remanded this case for further development.  In this regard, the November 2014 remand determined that a new examination was needed to determine the current nature and severity of the Veteran's service-connected cervical and lumbar spine disabilities and he was afforded such examinations in January 2015.  The Board also directed the AOJ to obtain any outstanding VA treatment records which was accomplished in January 2015.   Thereafter, the issues decided herein were readjudicated in a February 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the June 2014 remand orders with respect to the Veteran's increased rating claims such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Because the RO has already assigned staged ratings for the Veteran's spine disabilities, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Service treatment records are negative for disabilities of either the cervical or lumbar spine.  The Veteran submitted a claim for service connection for cervical and lumbar spine disorders in September 2007, alleging that such disabilities were due to his paratrooper activities during service.  The Veteran was afforded a VA examination regarding the spine in September 2008 and diagnosed with both chronic cervical and lumbar strains/sprains with limited motion and DDD (degenerative disc disease) of both the cervical and lumbar spine.  In a December 2008 addendum opinion, the examiner found that the Veteran's cervical and lumbar spine disabilities were related to his in-service paratrooper activities.  By rating decision dated in December 2008, the RO granted service connection for chronic cervical and lumbar strains, assigning separate 10 percent disability ratings effective September 12, 2007, the day of the Veteran's claim.  The Veteran disagreed with this decision and perfected an appeal with regard to these issues.  

1. Cervical Spine 

The rating for the Veteran's cervical spine disability has been assigned under 38 C.F.R. § 4.71a, DCs 5003-5237 (degenerative arthritis of the spine/lumbosacral or cervical strain).  Notably, the Veteran was diagnosed with degenerative disk disease during the September 2008 VA examination.  

Effective September 26, 2003, disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent where disability of the cervical spine is assignable for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine. A higher, 40 percent, rating is assignable for unfavorable ankylosis of the entire cervical spine.  For the maximum , 100 percent rating, there must be unfavorable ankylosis of the entire spine.  See 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235-5243).

Under the rating schedule, forward flexion to 45 degrees, extension and lateral rotation to 45 degrees, and rotation to 80 degrees bilaterally are considered normal range of motion of the cervical spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of this Formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Evidence relevant to the Veteran's cervical spine disability includes VA examination reports dated in September 2008, October 2011, February 2013, and January 2015.  During the September 2008 VA examination, it was noted that the Veteran sustained injuries to his neck and back on three occasions while parachute jumping in service.  It was noted that the Veteran's condition had gotten progressively worse and that he was not undergoing any treatment for the disability.  There was no history of hospitalization or surgery and no history of neoplasm.  There was also no history of urinary incontinence or urgency but there was urinary frequency, specifically every three hours during the daytime.  There was no nocturia, fecal incontinence, obstipation, erectile dysfunction, or visual dysfunction.  There was numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness.  However, it was noted that these symptoms were not related to the Veteran's claimed spine disabilities.  

There was a history of fatigue, decreased motion, stiffness, weakness, and pain.  The pain was constant and was located in the neck and low back with radiation to the upper and lower extremities.  The pain was noted to be severe and described as aching to sharp and shooting in the neck as well as the low back.  The pain was constant and radiated to both arms/fingers as well as legs/toes.  The radiating pain was numbing and shooting in nature and there were spasms in the legs.  It was noted that the Veteran experienced severe flare-ups of the spinal condition every five to six months which lasted for two days.  Precipitating factors included activity and alleviating factors included rest and heat.  The Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups was that "It happens mostly in the low back and rarely in the neck."  It was noted that the examination was not for IVDS and that the Veteran used a cane as he could only walk 100 yards without a cane but could walk up to 200 yards with a cane.  Examination of the muscles of both the cervical and lumbar spine showed spasm, guarding, pain with motion, tenderness, and weakness bilaterally but there was no atrophy.  Significantly, it was noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.

Inspection of the spine revealed normal posture (pelvis level), normal head position, symmetry in appearance, and normal gait.  With regard to abnormal spinal curvatures, there was no gibbus, kyphosis, list, lumbar flattening, or reverse lordosis but there was scoliosis.  Motor examination revealed active movement against full resistance for all joints tested.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination was also normal for the bilateral extremities.  Reflex examination was absent and plantar flexion was normal bilaterally.

On range of motion testing of the cervical spine, the Veteran had active flexion to 35 degrees (passive flexion to 40 degrees), active extension to 20 degrees (passive extension to 25 degrees), active right lateral flexion to 20 degrees (passive right lateral flexion to 25 degrees), active left lateral flexion to 15 degrees (passive left lateral flexion to 15 degrees), active right lateral rotation to 60 degrees (passive right lateral rotation to 65 degrees), active left lateral rotation to 50 degrees (passive left  lateral rotation to 60 degrees).  There was resisted isometric movement, pain on active/passive motion, and pain after repetitive use.  However, there was no additional loss of motion on repetitive use testing.  Pain was the major problem affecting functional capabilities with repetitive activity in all directions in both cervical and lumbar areas.  No facial grimacing was noted with activity.  

Although the Veteran's range of motion was reduced, this reduction did not represent "normal" for the Veteran due to other factors not related to the disability being examined.  Lasegue's sign was positive bilaterally.  There was no vertebral fracture.  Testing for non-organic physical signs was conducted and there was no evidence of malingering.  A September 2008 X-ray of the cervical spine noted moderate degenerative disc changes at C5-C6-C7.  Benign posterior nuchal ligament calcifications were also noted.  

It was noted that the Veteran was previously employed as a construction worker but retired in 2001 due to back and neck problems.  The examiner diagnosed chronic cervical strain/sprain with limited motion and DDD of the cervical spine.  It was noted that the Veteran's cervical spine disability did not affect his occupation as he was not employed but it did affect his usual daily activities.  Specifically, the disability prevented exercise and sports; severely affected his ability to participate in chores, recreation, and traveling; had a moderate effect on shopping, bathing, dressing, and grooming; had a mild effect on toileting; and had no effect on feeding.  

During the October 2011 VA examination, the Veteran reported that he worked as a construction worker for 30 years but quit working 10 years earlier.  He reported that he was unable to work due to arthritic pains in his back, neck, left foot, and obesity.  He indicated that he was gaining weight as he was unable to exercise.  The Veteran also reported that he sustained an additional neck injury when a 50 pound box fell on his head while shopping at Office Max.  Radiographs noted DJD (degenerative joint disease) of the cervical spine.  He indicated that the lower back pain was worse than the neck and that he experienced constant, dull, aching neck pain.  He took pain medication as needed with no side effects.  The Veteran denied surgical interventions and reported that his spine disabilities had gotten progressively worse.  With regard to an effect on the Veteran's usual occupation and daily activities, it was noted that the Veteran experienced decreased mobility, problems with walking, lifting, carrying, and difficulty reaching.  He reported that he was unable to walk more than a block.  The Veteran remained independent with self-care and denied incapacitating episodes in the past year.  

On range of motion testing of the cervical spine, it was noted that the Veteran had forward flexion to 40 degrees, extension to 35 degrees, lateral flexion to 35 degrees (bilaterally), and lateral rotation to 70 degrees.  There was no paraspinal spasm, no pain on motion, and no change with repeated or resisted motion.   

The examiner noted that the Veteran previously worked as a construction contractor for 30 years and quit working 10 years earlier.  He had arthritic pains in his back, neck, and left foot.  He was obese and had stiff joints.  He had problems in walking, climbing ladders, and prolonged standing which were requirements of his work.  He had to limit walking to one black and standing to 30 minutes.  He could not use ladders.  He could not run, jump, or job.  According to the examiner, these limitations would have an impact on physical labor.  

During the February 2013 VA examination, it was noted that the Veteran's DDD of the cervical and lumbar spine prohibited physical labor and that sedentary labor was possible, if it did not involve driving.  The examiner diagnosed DDD of the cervical spine.  The Veteran reported that, since his last VA examination, his neck disability was becoming more painful.  The Veteran denied treatment for his condition and reported that the pain was constant.  It was noted that the Veteran did not report flare-ups that impacted the function of the cervical spine.  

On range of motion testing of the cervical spine, it was noted that the Veteran had forward flexion to 30 degrees (with pain beginning at 30 degrees), extension to 35 degrees (with pain beginning at 35 degrees), right lateral flexion to 20 degrees (with pain beginning at 20 degrees), left lateral flexion to 20 degrees (with pain beginning at 20 degrees), right lateral rotation to 60 degrees (with pain beginning at 60 degrees), and left lateral rotation to 60 degrees (with pain beginning at 60 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions, specifically forward flexion to 30 degrees, extension to 35 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  There was functional loss and/or functional impairment of the cervical spine, specifically less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the cervical spine.  There was no guarding or muscle spasm of the cervical spine.  On muscle strength testing the Veteran had normal strength of the extremities.  There was no muscle atrophy.  Reflex examination was hypoactive for the biceps, triceps, and brachioradialis.  Sensory examination was normal for the shoulder area, inner/outer forearm, and hand/fingers.  It was noted that the Veteran had radicular pain or other symptoms due to radiculopathy, specifically severe intermittent pain, moderate paresthesias and/or dysthesias, and moderate numbness of the right upper extremity.  There were no other signs or symptoms of radiculopathy and it was noted that he was not affected by radiculopathy.  There were no other neurologic abnormalities or findings related to the cervical spine.  It was noted that the Veteran had IVDS but that he had not experienced any incapacitating episodes over the past 12 months due to IVDS.  The Veteran occasionally used a brace and regularly used a cane to walk due to his back pain.  The examiner noted that, due to the cervical spine condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.    

Imaging studies revealed arthritis of the cervical spine and there was no vertebral fracture.  There were no other significant diagnostic findings.  It was noted that imaging studies were not required to make the diagnosis of IVDS; EMG studies are rarely required to diagnose radiculopathy in the appropriate clinical setting The examiner noted that the Veteran's cervical spine disability impacted his ability to work, specifically the Veteran would have a hard time driving due to difficulties turning the neck.  

During the January 2015 VA examination, the examiner noted a diagnosis of DDD of the cervical spine.  The Veteran noted ongoing posterior mid-lower neck pain and reported that this had steadily worsened over time but, compared to the time of the February 2013 VA examination, there had been no change in quality or location of pain.  It was noted that the Veteran had a cervical MRI (magnetic resonance imaging) scan in July 2014 showing severe C6-7 degenerative changes with moderate spinal canal stenosis.  A neurology consultation with EMG (electromyography)/ NCV (nerve conduction) study in October 2014 showed bilateral ulnar neuropathy with mild compression at the elbow.  There was no evidence of cervical cord or nerve root compression causing clinical symptoms or signs.  The Veteran denied flare-ups impacting the function of the cervical spine.  With regard to functional loss, the Veteran reported his overall pain limited his general activities, particularly those requiring prolonged neck positioning.  

On range of motion testing of the cervical spine, it was noted that the Veteran had forward flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the range of motion, itself, did not contribute to a functional loss.  Pain was noted on all movements except forward flexion but did not result in/cause functional loss.  There was no evidence of pain on weight bearing.  There was no localized tenderness or pain on palpation of joints and/or soft tissue of the cervical spine.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional loss of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  

The examiner could not objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's cervical DDD or when the neck is used repeatedly over a period of time as the examiner would have to observe the Veteran both during flares and at baseline in the same visit in order to reliably provide this information.  To do otherwise would simply be resorting to mere speculation.  Similarly, the examiner was unable to estimate the additional loss of motion during flare-ups objectively, as the examiner would have to observe and measure range of motion for the Veteran, both during flares and at baseline in the same visit, in order to reliably provide this information.  In order to provide additional range of motion loss during flares, the Veteran would have to be both at a baseline level of limitation, measure the range of motion in that state, and then sometime in the same encounter with the Veteran, also be in a flared state, and then measure that range of motion.  According to the examiner, this could not be done objectively at the time of the examination without resorting to mere speculation, as the Veteran was not presently in both of those states.  The examination was not being conducted during a flare-up and the Veteran did not report flare-ups.  

There was no guarding or muscle spasm of the cervical spine and no additional contributing factors of disability.  On muscle strength testing, the Veteran had normal strength of the joints of the upper extremities and there was no muscle atrophy.  Reflex examination was 2+ (normal) for the bilateral biceps, triceps, and brachioradialis.  Sensory examination of shoulder area, inner/outer forearm, and hand/fingers was normal.  Significantly, the examiner wrote that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and the Veteran had no other neurologic abnormalities or findings related to the cervical spine condition.  The Veteran did not have IVDS.  He did not use any assistive device as a normal mode of locomotion.  The examiner wrote that there was no functional impairment of the lumbar spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's cervical spine disability.  Imaging studies revealed arthritis and there was no vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic test findings and/or results.  

Significantly, the examiner wrote that the Veteran's cervical spine disability impacted his ability to work as prolonged sitting or weight bearing activities triggered worsening pain.  Thereafter, the examiner clarified that the Veteran was unable to effectively perform moderate to severe physical activities of employment.  He would be able to perform sedentary activities with the allowance for frequent breaks and positional change.

The examiner concluded that the Veteran's cervical spine DDD did not result in radiculopathy as evidenced by a normal examination of the upper extremities in regard to sensation, reflexes, strength and coordination.  Also noted is the October 2014 EMG/NCV study quoted above showing no cervical radiculopathy.  

Also of record are private treatment records dated through January 2015.  These records show similar findings and complaints pertaining to the Veteran's cervical and lumbar spine disorders as noted above.

With regard to the rating for the Veteran's cervical spine disorder prior to August 22, 2011, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Significantly, the only range of motion testing for the cervical spine in the claims file prior to August 22, 2011 is the September 2008 VA examination report which shows cervical flexion to 35 degrees.  As the Veteran's cervical flexion was greater than 30 degrees prior to August 22, 2011, a higher rating for the cervical spine is not warranted during this time period.  

With regard to the rating for the Veteran's cervical spine disorder from August 22, 2011, the Board finds that a rating higher than 20 percent is not warranted.  As noted, under the General Rating, the next higher 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the cervical spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the cervical spine of 15 degrees or less.  Forward flexion findings of record include of 40 degrees (October 2011 VA examination report), 30 degrees (February 2013 VA examination report), and 40 degrees (January 2015 VA examination report).  As the Veteran's cervical flexion is greater than 15 degrees beginning August 22, 2011, a higher rating for the cervical spine is not warranted during this time period.  

The Board has also considered the Veteran's functional impairment due to pain and other factors during the periods in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned ratings both prior to and beginning August 22, 2011.  Significantly, the September 2008 VA examiner wrote that pain was the major problem effectuating functional capabilities with repetitive activity in all directions in both cervical and lumbar areas.  The February 2013 VA examiner noted that the Veteran's cervical spine disability resulted in less movement than normal and pain on movement but also wrote that there was no weakness, excess fatigability, or incoordination and the Veteran denied flare-ups.  During the January 2015 VA examination, the Veteran specifically denied flare-ups and the examiner wrote that it was impossible to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's cervical DDD or when the cervical spine is used repeatedly over a period of time.  As such, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in cervical spine forward flexion limited to 30 degrees prior to August 22, 2011 or 15 degrees beginning August 22, 2011.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating prior to or since August 22, 2011 for the Veteran's cervical spine disability.

The Board is unclear why the AOJ increased the disability rating for the Veteran's cervical spine disability effective August 22, 2011.  Significantly, there are no range of motion findings dated on or since August 22, 2011 that support a 20 percent rating for the Veteran's cervical spine disability.  However, the Board will not disturb the Veteran's award.

As regards Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  The January 2015 VA examiner wrote that the Veteran's cervical spine DDD did not result in radiculopathy as evidenced by a normal examination of the upper extremities in regard to sensation, reflexes, strength, and coordination.  Also noted is the October 2014 EMG/NCV study quoted above showing no cervical radiculopathy

Additionally, during the February 2013 and January 2015 VA examinations the Veteran denied any incapacitating episodes of spine pain for the past 12 months.  As such, a higher rating under the formula for rating IVDS is not warranted.    

2.  Lumbar Spine

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  Notably, the Veteran was diagnosed with degenerative disk disease during the September 2008 VA examination.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent where disability of the thoracolumbar spine shows that forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for disability of the thoracolumbar spine where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury. 38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Evidence relevant to the Veteran's cervical spine disability includes VA examination reports dated in September 2008, February 2013, and January 2015.  During the September 2008 VA examination, it was noted that the Veteran sustained injuries to his neck and back on three occasions while parachute jumping in service.  It was noted that the Veteran's condition had gotten progressively worse and that he was not undergoing any treatment for the disability.  There was no history of hospitalization or surgery and no history of neoplasm.  There was also no history of urinary incontinence or urgency but there was urinary frequency, specifically every three hours during the daytime.  There was no nocturia, fecal incontinence, obstipation, erectile dysfunction, or visual dysfunction.  There was numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness.  However, it was noted that these symptoms were not related to the Veteran's claimed spine disabilities.  

There was a history of fatigue, decreased motion, stiffness, weakness, and pain.  The pain was constant and was located in the neck and low back with radiation to the upper and lower extremities.  The pain was noted to be severe and described as aching to sharp and shooting in the neck as well as the low back.  The pain was constant and radiated to both arms/fingers as well as legs/toes.  The radiating pain was numbing and shooting in nature and there were spasms in the legs.  It was noted that the Veteran experienced severe flare-ups of the spinal condition every five to six months which lasted for two days.  Precipitating factors included activity and alleviating factors included rest and heat.  The Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups was that "It happens mostly in the low back and rarely in the neck."  It was noted that the examination was not for IVDS and that the Veteran used a cane as he could only walk 100 yards without a cane but could walk up to 200 yards with a cane.  Examination of the muscles of both the cervical and lumbar spine showed spasm, guarding, pain with motion, tenderness, and weakness bilaterally but there was no atrophy.  Significantly, it was noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.

Inspection of the spine revealed normal posture (pelvis level), normal head position, symmetry in appearance, and normal gait.  With regard to abnormal spinal curvatures, there was no gibbus, kyphosis, list, lumbar flattening, or reverse lordosis but there was scoliosis.  Motor examination revealed active movement against full resistance for all joints tested.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination was also normal for the bilateral extremities.  Reflex examination was absent and plantar flexion was normal bilaterally.

On range of motion testing of the thoracolumbar spine, the Veteran had active flexion to 85 degrees (passive flexion to 90 degrees), active extension to 15 degrees (passive extension to 20 degrees), active right lateral flexion to 20 degrees (passive right lateral flexion to 25 degrees), active left lateral flexion to 10 degrees (passive left lateral flexion to 15 degrees), active right lateral rotation to 20 degrees (passive right lateral rotation to 20 degrees), active left lateral rotation to 15 degrees (passive left lateral rotation to 15 degrees).  There was resisted isometric movement, pain on active/passive motion, and pain after repetitive use.  However, there was no additional loss of motion on repetitive use testing.

Although the Veteran's range of motion was reduced, this reduction did not represent "normal" for the Veteran due to other factors not related to the disability being examined.  Lasegue's sign was positive bilaterally.  There was no vertebral fracture.  Testing for non-organic physical signs was conducted and there was no evidence of malingering.  A September 2008 X-ray of the lumbar spine noted moderate degenerative disc changes in the posterior facet joints at L5-S1 on each side and associated degenerative disc changes at L5-S1 as previously found.  Minimal degenerative disc changes were now accumulating at the L4-L5 level, slightly more advanced than previously detected.  Minor atherosclerotic calcification was again found in the abdominal aorta.  No other change was detected.  

It was noted that the Veteran was previously employed as a construction worker but retired in 2001 due to back and neck problems.  The examiner diagnosed chronic lumbar strain/sprain with limited motion and DDD of the lumbar spine.  It was noted that the Veteran's lumbar spine disability did not affect his occupation as he was not employed but it did affect his usual daily activities.  Specifically, the disability prevented chore, exercise, sports, recreation, and grooming ; severely affected his ability to participate in shopping and traveling; had a moderate effect on dressing and toileting; and had no effect on feeding.  It was noted that the Veteran required assistance with foot care.

During the October 2011 VA examination, the Veteran reported that he worked as a construction worker for 30 years but quit working 10 years earlier.  He reported that he was unable to work due to arthritic pains in his back, neck, left foot, and obesity.  He indicated that he was gaining weight as he was unable to exercise.  The Veteran also reported that he sustained an additional neck injury when a 50 pound box fell on his head while shopping at Office Max.  Radiographs noted DJD (degenerative joint disease) of the cervical spine.  He indicated that the lower back pain was worse than the neck and that he experienced constant, dull, aching neck pain.  He took pain medication as needed with no side effects.  The Veteran denied surgical interventions and reported that his spine disabilities had gotten progressively worse.  With regard to an effect on the Veteran's usual occupation and daily activities, it was noted that the Veteran experienced decreased mobility, problems with walking, lifting, carrying, and difficulty reaching.  He reported that he was unable to walk more than a block.  The Veteran remained independent with self-care and denied incapacitating episodes in the past year.  

On range of motion testing of the lumbar spine, it was noted that the Veteran had forward flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  There was no paraspinal spasm, no pain on motion, and S.L.R. was negative.  Significantly, the examiner noted that the range of motion was additionally limited by 10 degrees in flexion following repetitive use due to stiffness, habitus, and lack of endurance.  

The examiner noted that the Veteran previously worked as a construction contractor for 30 years and quit working 10 years earlier.  He had arthritic pains in his back, neck, and left foot.  He was obese and had stiff joints.  He had problems in walking, climbing ladders, and prolonged standing which were requirements of his work.  He had to limit walking to one black and standing to 30 minutes.  He could not use ladders.  He could not run, jump, or job.  According to the examiner, these limitations would have an impact on physical labor.  

During the February 2013 VA examination, it was noted that the Veteran's DDD of the cervical and lumbar spine prohibited physical labor and that sedentary labor was possible, if it did not involve driving.  The examiner diagnosed DDD of the thoracolumbar spine.  The Veteran reported that, since his last VA examination, he had experienced constant pain in the low back.  He had to have help getting up if he got on his knees to pick something up.  Sometimes the pain woke him up.  He was taking pain pills for relief.  It was noted that the Veteran did not report flare-ups that impacted the function of the thoracolumbar spine.  

On range of motion testing of the thoracolumbar spine, it was noted that the Veteran had forward flexion to 70 degrees (with pain beginning at 70 degrees), extension to 20 degrees (with pain beginning at 10 degrees), right lateral flexion to 20 degrees (with pain beginning at 20 degrees), left lateral flexion to 20 degrees (with pain beginning at 20 degrees), right lateral rotation to 15 degrees (with pain beginning at 15 degrees), and left lateral rotation to 10 degrees (with pain beginning at 10 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions, specifically forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment of the thoracolumbar spine, specifically less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, specifically, the lower lumbar.  There was no guarding or muscle spasm of the thoracolumbar spine.  On muscle strength testing the Veteran had normal strength of the extremities.  There was no muscle atrophy.  Reflex examination was absent for both the knees and ankles.  Sensory examination was normal for the upper anterior thigh, thigh/knee and lower leg/ankle but decreased for the foot/toes.  Straight leg rising testing was normal.  It was noted that the Veteran had radicular pain or other symptoms due to radiculopathy, specifically moderate intermittent pain, paresthesias and/or dysthesias, and numbness of the right lower extremity.  There were no other signs or symptoms of radiculopathy and it was noted that he was not affected by radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  It was noted that the Veteran had IVDS but that he had not experienced any incapacitating episodes over the past 12 months due to IVDS.  The Veteran occasionally used a brace and regularly used a cane to walk due to his back pain.  The examiner noted that, due to the thoracolumbar spine condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Another pertinent physical finding was that the Veteran was very obese.  

Imaging studies revealed arthritis of the thoracolumbar spine and there was no vertebral fracture.  There were no other significant diagnostic findings.  The examiner noted that the Veteran's thoracolumbar spine disability impacted his ability to work, specifically the Veteran would have a hard time lifting.  It was noted that the Veteran worked until 2001 when he experienced a foot injury.  The examiner concluded that the radiculopathy complaints could not be validated by examination.   

During the January 2015 VA examination, the examiner noted a diagnosis of lumbosacral spine DDD.  The Veteran denied flare-ups impacting the function of the thoracolumbar spine.  With regard to functional loss, the Veteran reported that he was unable to fully bend forward or backward, heavy lift, push/pull heavy objects or stand for prolonged time due to pain being aggravated.

On range of motion testing of the thoracolumbar spine, it was noted that the Veteran had forward flexion to 65 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the range of motion, itself, did not contribute to a functional loss.  Pain was noted on all movements but did not result in/cause functional loss.  There was no evidence of pain on weight bearing.  There was no localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional loss of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  

The examiner could not objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's lumbosacral DDD or when the low back is used repeatedly over a period of time as the examiner would have to observe the Veteran both during flares and at baseline in the same visit in order to reliably provide this information.  To do otherwise would simply be resorting to mere speculation.  Similarly, the examiner was unable to estimate the additional loss of motion during flare-ups objectively, as the examiner would have to observe and measure range of motion for the Veteran, both during flares and at baseline in the same visit, in order to reliably provide this information.  In order to provide additional range of motion loss during flares, the Veteran would have to be both at a baseline level of limitation, measure the range of motion in that state, and then sometime in the same encounter with the Veteran, also be in a flared state, and then measure that range of motion.  According to the examiner, this could not be done objectively at the time of the examination without resorting to mere speculation, as the Veteran was not presently in both of those states.  The examination was not being conducted during a flare-up and the Veteran did not report flare-ups.  

There was no guarding or muscle spasm of the thoracolumbar spine and no additional contributing factors of disability.  On muscle strength testing, the Veteran had normal strength of the joints of the lower extremities and there was no muscle atrophy.  Reflex examination was 1+ (hypoactive) for the bilateral knees and ankles.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal and straight leg raising was negative.  Significantly, the examiner wrote that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and the Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did not have IVDS.  He did not use any assistive device as a normal mode of locomotion.  The examiner wrote that, there was no functional impairment of the lumbar spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's lumbar spine disability.  Imaging studies revealed arthritis and there was no thoracic vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic test findings and/or results.  

Significantly, the examiner wrote that the Veteran's thoracolumbar spine disability impacted his ability to work, specifically, the Veteran was unable to fully bend forward or backward, heavy lift, push/pull heavy objects or stand for prolonged time due to pain being aggravated.  Thereafter, the examiner clarified that the Veteran was unable to effectively perform moderate to severe physical activities of employment.  He would be able to perform sedentary activities with the allowance for frequent breaks and positional change.

The examiner concluded that there was no evidence of radiculopathy as evidenced by a normal bilateral lower extremity exam for strength, reflexes, sensation.  Significantly, the reviewed medical records do not reveal evidence to support likely diagnosis of lower extremity radiculopathy.  Nerve testing (EMG/NCV) are not needed to come to this conclusion.  If done with positive results for radiculopathy, the overwhelming nature of the history, physical and functional aspects of the current exam would deem the nerve tests likely invalid as false positives (accuracy of any positive test result declines as the remainder of the evidence produced points toward a negative result).  The examiner wrote that EMG studies are rarely needed to make the diagnosis of radiculopathy in the appropriate clinical setting.  The inverse is also true that EMG studies, in and of themselves, rarely establish the diagnosis of radiculopathy.

Also of record are private treatment records dated through January 2015.  These records show similar findings and complaints pertaining to the Veteran's cervical and lumbar spine disorders as noted above.

With regard to the rating for the Veteran's lumbar spine disorder prior to August 22, 2011, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Significantly, the only documented range of motion testing results for the lumbar spine-actually, the thoracolumbar spine-of record prior to August 22,. 2011 is the September 2008 VA examination report which notes that thoracolumbar flexion was to 85 degrees.  As the Veteran's thoracolumbar flexion was greater than 60 degrees prior to August 22, 2011, a higher rating for the thoracic spine is not warranted during this time period.  

With regard to the rating for the Veteran's lumbar spine from August 22, 2011, the Board finds that a rating higher than 20 percent is not warranted.  As noted, under the General Rating, the next higher 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the thoracolumbar spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  Forward flexion findings of record include flexion to 60 degrees (October 2011 VA examination report), 70 degrees (February 2013 VA examination report), and 60 degrees (January 2015 VA examination report).  As the Veteran's thoracolumbar flexion was greater than 30 degrees beginning August 22, 2011, a higher rating for the thoracic spine is not warranted during this time period.  

The Board has also considered the Veteran's functional impairment due to pain and other factors during the periods in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned ratings both prior to and beginning August 22, 2011.  Significantly, the September 2008 VA examiner wrote that pain was the major problem effectuating functional capabilities with repetitive activity in all directions in both cervical and lumbar areas.  The February 2013 VA examiner noted that the Veteran's lumbar spine disability resulted in less movement than normal and pain on movement but also wrote that there was no weakness, excess fatigability, or incoordination and the Veteran denied flare-ups.  During the January 2015 VA examination, the Veteran specifically denied flare-ups and the examiner wrote that it was impossible to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups for the Veteran's lumbar DDD or when the lumbar spine is used repeatedly over a period of time.  As such, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in lumbar spine forward flexion limited to 60 degrees prior to August 22, 2011 or 30 degrees beginning August 22, 2011.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating prior to or since August 22, 2011 for the Veteran's lumbar spine disability.

The Board is unclear why the AOJ increased the disability rating for the Veteran's lumbar spine disability effective August 22, 2011.  Significantly, there are no range of motion findings dated on or since August 22, 2011 that support a 20 percent rating for the Veteran's lumbar spine disability.  However, the Board will not disturb the Veteran's award.

As regards Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  As above, the January 2015 VA examiner both examined the Veteran and reviewed medical records and found that the evidence does not support a diagnosis of lower extremity radiculopathy.  Nerve testing (EMG/NCV) are not needed to come to this conclusion.  If done with positive results for radiculopathy, the overwhelming nature of the history, physical and functional aspects of the current exam would deem the nerve tests likely invalid as false positives (accuracy of any positive test result declines as the remainder of the evidence produced points toward a negative result).  The examiner wrote that EMG studies are rarely needed to make the diagnosis of radiculopathy in the appropriate clinical setting.  The inverse is also true that EMG studies, in and of themselves rarely establish the diagnosis of radiculopathy

Additionally, during the February 2013 and January 2015 VA examinations the Veteran denied any incapacitating episodes of spine pain for the past 12 months.  As such, a higher rating under the formula for rating IVDS is not warranted.

III.  Extra-schedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Specifically, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and lumbar spine disabilities with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disabilities of the spine which includes his limitation of motion and pain as well as the functional impairment resulting from such symptoms, either singularly or in combination, which includes, constant pain and trouble sitting or walking for extended periods of time.  See DeLuca, supra; Mitchell, supra.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's shoulder disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's assigned ratings contemplates his functional loss, to include limited range of motion, as a result of his cervical and lumbar spine disabilities.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected cervical and/or lumbar spine disabilities at issue is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

With regard to the possibility of a TDIU pursuant to Rice, the Board has remanded this issue for further development.

For all the foregoing reasons, there is no basis for any, or any additional, staged rating for the Veteran's cervical spine and lumbar spine disabilities, pursuant to Fenderson, and each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for service-connected chronic cervical strain, prior to August 22, 2011, is denied.  

An initial rating in excess of 20 percent for service-connected chronic cervical strain, from August 22, 2011, is denied.

An initial rating in excess of 10 percent for service-connected chronic lumbar strain, prior to August 22, 2011, is denied.  

An initial rating in excess of 20 percent for service-connected chronic lumbar strain, from August 22, 2011, is denied.


REMAND

Initially, with regard to the right ankle issue, a review of the claims file shows diagnoses of old lateral malleolus fracture and fibular fracture as early as 2001 and a diagnosis of right ankle arthritis in a May 2013 VA ankle examination report.  The Veteran has raised three different theories of entitlement to service connection for a right ankle disability.  

First, the Veteran has contended that such disability is directly related to his military service.  Specifically, the Veteran's service treatment records show that he sprained both ankles in June 1970.  The Veteran has also alleged that his right ankle disability is related to his experiences jumping out of airplanes on approximately 37 occasions during his military service.  Significantly, the Veteran is currently service connected for chronic cervical and lumbar strains based on a medical opinion linking these disabilities to the Veteran's in-service history of jumping out of airplanes.  Also, in March 2014 correspondence, the Veteran's wife wrote that she has known the Veteran since 1989 and that the Veteran had problems with his right ankle prior to a post-service 2001 right ankle injury to include difficulty walking on his right ankle and swelling of the right ankle.  

Second, the Veteran has contended that his right ankle disability is secondary to his service-connected left ankle disability.  Specifically, the Veteran is service connected for left ankle lateral malleolus fracture.  In March 2014 correspondence, the Veteran wrote that his left ankle disability has reduced any exercise activities that the Veteran previously participated in and has resulted in weight gain and resulting joint problems.  The Veteran contends that his right ankle disability is secondary to or aggravated by his service-connected left ankle disability.  

Third, the Veteran contends that VA was negligent in prescribing blood pressure medication in November 2000 and that he experienced a fall on April 9, 2001, causing a right ankle injury.  Specifically, in March 2014 correspondence, the Veteran wrote that his blood pressure medication, Atenol, was raised to 100 mg (milligrams) in November 2000 and was prescribed 50 mg of Amytryptyline in March 2001.  The Veteran blacked out, fainted, and fell on April 9, 2001, injuring his right ankle.  

The Veteran was afforded a VA ankle examination in May 2013 and was diagnosed with old lateral malleolus fracture and fibular fracture of the right ankle with an onset of 2001.  The examiner opined that the right fibular fracture was not due to the Veteran's claimed in-service parachuting.  Significantly, it was noted that there was nothing in the Veteran's service treatment records regarding a right ankle injury and that there was no record of right ankle complaints until he broke the right ankle in a fall in 2001.  

As above, in a March 2014 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for blood pressure changes causing right ankle injury, heart stoppage, organic brain damage (including depression, mood changes, memory lapses) due to oxygen deprivation.  Thereafter in November 2014 correspondence, the Veteran appeared to, again, raise the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blood pressure changes causing him to fall in 2001 with resulting injuries.  The newly raised issue has not yet been adjudicated by the AOJ and the Board has referred this issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In the June 2014 Board remand, it was noted that the May 2013 VA examiner failed to provide an opinion as to whether the arthritis and degenerative changes of the right ankle were due to service, specifically to his multiple parachute jumps.  As such, the Board remanded this issue for a clarifying medical opinion.

Pursuant to the June 2014 Board remand, the Veteran was afforded another VA ankle examination in January 2015.  Significantly, the January 2015 VA examiner opined that the Veteran's claimed right ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion the examiner wrote that there was no evidence of record to support any chronic medical condition of the right ankle during the Veteran's military service.  This includes performing para shoot jumps and all other aspects of his military duties.  There is minimal limitation of stiffness noted in the right ankle which is likely a  residual of the 2001 surgery.  All other clinical parameters are intact.

Unfortunately, the examiner did not note the Veteran's previous diagnosis of arthritis and degenerative changes of the right ankle or indicate whether such was due to the Veteran's military service.  Furthermore, no medical opinion has been obtained regarding the Veteran's two other theories of service connection for the right ankle, specifically, that the Veteran's right ankle disability is secondary to and/or aggravated by the Veteran's service-connected left ankle disability, to include based on a theory of weight gain, and/or related to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is required to decide the claim.

Additionally, the Veteran has not been provided with Veterans' Claims Assistance Act (VCAA) notice regarding the secondary aspect of his claim for service connection for a right ankle disability.  Such should be accomplished on remand. 

With regard to the TDIU issue, a review of the record shows that the Veteran previously worked in construction for approximately 30 years but has been unemployed since 2001, allegedly due to the Veteran's service-connected disabilities.  A TDIU was denied by rating decision dated in April 2012 and the Veteran did not perfect an appeal of this denial.  However, a claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.  As such, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claims for higher ratings for the service-connected cervical and lumbar spine disabilities.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  

An October 2011VA general examination report notes that the Veteran stopped working in 2001 and that his physical limitations impacted his ability to perform physical labor.  Specifically, the Veteran had problems in walking, climbing ladders, and prolonged standing which are requirements in his previous job as a construction contractor.  A February 2013 VA examination report notes that the Veteran's cervical and lumbar spine disabilities impacted his ability to work, specifically it was noted that the Veteran would have a hard time lifting and driving due to difficulties turning his neck.  A May 2013 VA ankles examination noted that the Veteran's ankle conditions impacted his ability to work as his mobility was limited.  A January 2015 VA examiner wrote that the Veteran was unable to effectively perform moderate to severe physical activities of employment but that he would be able to perform sedentary activities with the allowance of frequent breaks and positional change.  

In the June 2014 Board remand, it was requested that the AOJ obtain a social and industrial survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities on employment.  Significantly, such social and industrial survey was scheduled for February 2015 but the Veteran failed to report to this appointment but a February 2015 deferred rating decision shows that the Veteran was not provided with any notice regarding the scheduled appointment.  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id.  Given that the Veteran was not provided with any notice regarding the February 2015 scheduled social and industrial survey, another remand is necessary.  Specifically, the Veteran should be afforded a social and industrial survey, or other similar examination to determine the functional effect that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the physical acts required for employment.  

Finally, the most recent treatment records in the claims file are dated in January 2015.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right ankle disability as secondary to a service-connected disability and/or pursuant to the provisions of 38 U.S.C.A. § 1151.

2. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed disorders since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since January 2015.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disability.  The claims file should be provided to the examiner for review.  

(A)  The examiner should identify any right ankle disability that has been present at any time during the pendency of the claim, to include arthritis of the right ankle diagnosed during the May 2013 VA ankles examination.

(B)  Thereafter, the examiner should opine whether any right ankle disability diagnosed during the course of this appeal at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his military service, to include the June 1970 notation of a sprain to both ankles and the Veteran's in-service duties as a paratrooper.

(C)  The examiner should also opine whether it is at least as likely as not that a right ankle disability is caused by his service-connected left ankle disability, to include allegations of weight gain due to an inability to exercise and resulting joint problems?  

The examiner is asked to consider the March 2014 correspondence wherein the Veteran wrote his left ankle disability has reduced any exercise activities that the Veteran previously participated in and has resulted in weight gain and resulting joint problems.

(D)  The examiner should further opine whether it is at least as likely as not that a right ankle disability is aggravated by his service-connected left ankle disability, to include allegations of weight gain due to an inability to exercise and resulting joint problems.  

The examiner is asked to consider the March 2014 correspondence wherein the Veteran wrote his left ankle disability has reduced any exercise activities that the Veteran previously participated in and has resulted in weight gain and resulting joint problems.

(E)  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's April 9, 2001 fall and resulting right ankle disability is the result of (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  Specifically, the examiner should comment as to whether, in providing the Veteran medication for his hypertension in November 2000, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The rationale for any opinion offered should be provided.

4. After any additional records are associated with the claims file and after completion of the above-requested examination, obtain a social and industrial survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities.  

Based on the review of the claims file, the examiner should provide a full description of the functional effects, to include all associated limitations, of the Veteran's service-connected disabilities, i.e., chronic cervical strain with DDD, chronic lumbar strain with DDD, and left ankle lateral malleolus fracture.

5. Readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


